[Cite as Falah v. Falah, 2017-Ohio-1087.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

JAMILA FALAH                                           C.A. No.    15CA0039-M

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
GHAZI FALAH                                            COURT OF COMMON PLEAS
                                                       COUNTY OF MEDINA, OHIO
        Appellant                                      CASE No.   14 DR 0051

                                DECISION AND JOURNAL ENTRY

Dated: March 27, 2017



        CARR, Presiding Judge.

        {¶1}    Defendant-Appellant, Ghazi Falah (“Husband”), appeals from the judgment of the

Medina County Court of Common Pleas, Domestic Relations Division. This Court affirms in

part, reverses in part, and remands for further proceedings.

                                                  I.

        {¶2}    Husband and Plaintiff-Appellee, Jamila Falah (“Wife”) married in Israel in

August 1981 and had four children during the course of their marriage, three of whom are now

adults and one of whom is deceased. Husband is a tenured university professor who taught in

multiple countries over the years while Wife remained alongside him and raised their four

children. The family ultimately settled in Wadsworth in 2001, but both Husband and Wife

continued to travel internationally to visit family and friends.

        {¶3}    In August 2013, one or both of the parties decided to divorce, and they both

prepared their Wadsworth home for sale. Both parties remained at the marital residence until
                                                   2


October 2013, when Wife went on a trip to Israel. Husband then followed Wife to Israel and, in

December 2013, filed for a divorce in the Sharia Court. Wife initially refused service, but

ultimately secured an attorney in Israel, participated in the proceedings, and received a deferred

dowry. While the Israeli proceedings were still pending, however, Wife also returned to the

United States and filed a complaint for divorce in Medina. Following her return, Wife continued

to reside in the marital residence until it sold in July 2014.

       {¶4}    Husband responded to Wife’s complaint in Medina by filing a motion to dismiss

for lack of jurisdiction. He argued both that Wife had abandoned her Ohio domicile when she

left for Israel and the court had to cede jurisdiction to Israel, where he had filed for divorce.

Before the court could hold a hearing on Husband’s motion, the Sharia Court issued a decision,

approving a divorce for the parties under Israeli law. Husband then filed a supplement to his

motion to dismiss, notifying the court of the divorce in Israel. In August 2014, while this matter

was still pending, Husband remarried in Israel.

       {¶5}    A magistrate held a hearing on a Husband’s motion to dismiss in December 2014

and later denied it. The trial court adopted the magistrate’s decision, and scheduled the matter

for a final divorce hearing. The final hearing took place before the trial judge in March 2015. In

its final judgment entry, the court purportedly gave comity to the parties’ Israeli divorce

decision, but it also granted a decree of divorce and set forth orders for the division of their

assets and the allocation of their debt. Additionally, it ordered Husband to pay Wife permanent

spousal support in the amount of $2,750 per month.

       {¶6}    Husband now appeals from the trial court’s judgment and raises five assignments

of error for our review.
                                                  3


                                                 II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN DENYING DEFENDANT’S MOTION TO
       DISMISS THE PLAINTIFF’S COMPLAINT DUE TO LACK OF
       JURISDICTION.

       {¶7}    In his first assignment of error, Husband argues that the trial court erred by not

dismissing Wife’s complaint. Specifically, he argues that the court lacked jurisdiction to hear

this matter because Wife was not a resident of Ohio for at least six months before she filed her

divorce complaint. We do not agree.

       {¶8}    Generally, “[a] motion to dismiss for lack of subject matter jurisdiction raises

questions of law that we review de novo.” Jackson v. Ohio Dept. of Edn., 9th Dist. Summit No.

27686, 2016-Ohio-2818, ¶ 9. In determining subject matter jurisdiction, however, a court “is not

confined to the allegations of the complaint, and [] may consider material pertinent to such

inquiry without converting the motion into one for summary judgment.” (Alterations sic.)

(Internal quotations and citations omitted.) Romano Constr., L.L.C. v. B.G.C., L.L.C., 9th Dist.

Summit No. 26469, 2013-Ohio-681, ¶ 6. “‘If the disposition of the motion was [] based on the

trial court’s resolution of disputed factual issues, our standard of review is that applicable to any

other determination founded upon a trial court’s resolution of disputed factual issues, i.e.,

whether the trial court had before it competent and credible evidence to support its

determination.’” Smith v. White, 2d Dist. Montgomery No. 25622, 2014-Ohio-130, ¶ 25, quoting

Horine v. Vineyard Community Church, 1st Dist. Hamilton No. C-060097, 2006-Ohio-6620, ¶ 6.

       {¶9}    “R.C. 3105.03 creates a strict test of residency * * *.” Barth v. Barth, 113 Ohio

St.3d 27, 2007-Ohio-973, paragraph one of the syllabus. “Under R.C. 3105.03, a trial court has

subject matter jurisdiction to hear a divorce action if the plaintiff has been an Ohio resident for at
                                                 4


least six months immediately before the complaint was filed, no matter where the marriage took

place or the cause of the divorce occurred.” Nain v. Nain, 9th Dist. Lorain No. 93CA005669,

1994 WL 411690, *1 (Aug. 3, 1994). The word “‘resident’ [as used in R.C. 3105.03] * * *

‘means one who possesses a domiciliary residence, a residence accompanied by an intention to

make the state of Ohio a permanent home.’” (Emphasis omitted.) Barth at ¶ 12, quoting

Coleman v. Coleman, 32 Ohio St. 2d 155, 162 (1972). “A person can have but one domicile at

any given time.” Redmon v. Redmon, 9th Dist. Summit No. 9844, 1981 WL 3863, *2 (Feb. 18,

1981).

         “When a person’s legal residence is once fixed, * * * it requires both fact and
         intention to change it. In other words, to effect a change of domicile from one
         locality, country, or state to another, there must be an actual abandonment of the
         first domicile, coupled with an intention not to return to it, and there must be a
         new domicile acquired by actual residence in another place, with the intention of
         making the last acquired residence a permanent home.”

Id., quoting In re Hutson’s Estate, 165 Ohio St. 115, 119 (1956). “Thus, a person can have

multiple residences, but can have only one domicile.” Schill v. Cincinnati Ins. Co., 141 Ohio

St.3d 382, 2014-Ohio-4527, ¶ 25.

         {¶10} There is no dispute that Wife filed her complaint for divorce against Husband on

February 3, 2014. According to Husband, the court lacked jurisdiction over Wife’s complaint

because she left Ohio on October 1, 2013, with the intention to relocate. He argues that Wife’s

“actions establish an actual physical relocation and an intention to establish a residence outside

of Ohio.” Because Wife intentionally abandoned her Ohio domicile four months before filing

for divorce, Husband argues, she could not satisfy the jurisdictional requirement for residency set

forth in R.C. 3105.03. Thus, he argues that the court erred when it denied his motion to dismiss.

         {¶11} A magistrate conducted a hearing on Husband’s motion to dismiss Wife’s

complaint, and both Wife and Husband testified at the hearing. There was testimony that the
                                                5


parties moved multiple times throughout their marriage until 2001, when they settled in

Wadsworth and Husband secured permanent employment as a university professor. In August

2013, either one or both of the parties decided to divorce and prepared their marital home for

sale. Both parties testified that they placed their home on the market and sold a sizeable amount

of their furnishings in August or September 2013.

       {¶12} Wife testified that she left Ohio on October 1, 2013, and traveled to Toronto

because she and Husband were not getting along. Wife remained in Toronto for a single day

before flying to Israel. She denied that she either had a residence in Toronto or had any intention

to move there. She testified that she took, at most, two suitcases with her when she left Ohio.

Meanwhile, she placed possessions from the marital home in storage in Akron. Wife testified

that it was common for her to travel internationally on occasion to visit family and friends, but

that she always intended to return to Ohio and maintain her residence here. She testified that her

youngest son was currently attending college in Akron and that she intended to stay close to him.

Wife indicated that, when she left Ohio, she maintained the bank account that she had in

Wadsworth and left behind her personal belongings as well as her car.

       {¶13} According to Wife, Husband repeatedly told her that she would have to move to

Toronto after their divorce because she could obtain welfare there and he did not intend to pay

her any money. She testified that, when she returned from her trip to Israel on January 10, 2014,

she had to stay in Toronto for several days because Husband had her car, refused to come get

her, and indicated that she was not welcome at their home. After a few days, Wife rented a car

and returned to the marital residence, where she resided until it sold in July 2014. Wife testified

that she then moved to Akron to live with her son. She stated that, had someone inquired about
                                                  6


her permanent address six months before she filed for divorce, she would have given them her

address in Wadsworth.

       {¶14} Husband testified that Wife obtained her college degree in August 2013 and,

before that, repeatedly said she wanted to move to Toronto after her graduation. Husband stated

that Wife was “very clear” about her intention to move and that she informed their real estate

agent of her intention when the parties placed their home on the market. He testified that their

family owned a condominium in Toronto and that one of their sons currently resided there.

According to Husband, the parties sold the majority of their home furnishings in August or

September 2013 and their insurance company even went so far as to contact him in December

2013 because the company believed their home in Wadsworth to be vacant.                   Husband

acknowledged, however, that Wife continued to stay at the marital residence following her return

from Israel. He further acknowledged that, while he resided in Wadsworth from 2001 until the

time of the divorce, he too occasionally traveled to Israel.

       {¶15} Following the hearing on Husband’s motion, the magistrate issued an order

denying the motion and determining that Wife was a resident of Ohio for at least six months

before she filed her complaint. The trial court then adopted the magistrate’s decision and issued

a journal entry, denying Husband’s motion. We would note that Husband never filed objections

to the magistrate’s decision on his motion to dismiss and that, ordinarily, his failure to do so

would result in his having forfeited his right to challenge the court’s adoption of the magistrate’s

decision. See Civ.R. 53(D)(3)(b)(iv). Because subject matter jurisdiction cannot be waived and

may be raised at any time, however, we nonetheless address Husband’s argument on its merits.

See Greater Temple Christian Church v. Higgins, 9th Dist. Summit No. 23022, 2006-Ohio-3284,

¶ 16, quoting Freeland v. Pfeiffer, 87 Ohio App. 3d 55, 58 (9th Dist.1993).
                                                7


       {¶16} The trial court determined that Husband had failed to set forth sufficient evidence

that, before filing for divorce, Wife had abandoned her Ohio domicile with no intention to return

to it. The court noted that Wife denied having any intention to permanently leave Ohio and that

she maintained connections here, such as placing possessions in storage in Akron and continuing

to reside at the marital residence upon her return from Israel. The court determined that both

parties regularly traveled internationally throughout the course of the marriage. It concluded that

an extended visit to a foreign country was an insufficient basis upon which to conclude that Wife

was no longer domiciled in Ohio.

       {¶17} Having reviewed the record, we must conclude that the trial court’s decision is

based on competent, credible evidence. See Smith, 2014-Ohio-130, at ¶ 25, quoting Horine,

2006-Ohio-6620, at ¶ 6. Although Wife left Ohio at the beginning of October 2013 and did not

return for three months, there was evidence that she placed possessions in storage in Akron,

maintained her local bank account in Wadsworth, left her car in Wadsworth, and brought, at

most, two suitcases with her. There also was evidence that it was not uncommon for both parties

to travel internationally during the course of the marriage. When Wife returned from Israel, she

continued to reside at the marital residence until it sold some seven months later. Wife and

Husband lived at that same address for over 12 years before Wife filed her complaint for divorce.

Moreover, Wife specifically testified that she had no intention of permanently leaving Ohio, in

part because she wanted to stay close to her youngest son. To the extent that her testimony

conflicted with Husband’s regarding her intention to move, the trial court was in the best position

to listen to their respective testimony and assess their credibility. See Young v. Young, 9th Dist.

Wayne No. 16AP0016, 2017-Ohio-238, ¶ 21, quoting Bey v. Bey, 3d Dist. Mercer No. 10-08-12,

2009-Ohio-300, ¶ 15. Husband failed to show that Wife actually established another domicile or
                                                   8


that she intended to permanently abandon her domicile in Ohio. See Redmon, 1981 WL 3863, at

*2, quoting In re Hutson’s Estate, 165 Ohio St. at 119. Consequently, the trial court did not err

by denying his motion to dismiss. Husband’s first assignment of error is overruled.

                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED IN EXERCISING ITS JURISDICTION OVER
       THE PARTIES WHERE THE COURT RECOGNIZED THE ISRAELI
       COURT’S JURISDICTION, DEFERRED DIVISION OF ISRAELI REAL
       PROPERTY TO THE ISRAELI COURT AND GRANTED COMITY TO THE
       ISRAELI DIVORCE DECREE.

       {¶18} In his second assignment of error, Husband argues that the court erred when it

exercised its jurisdiction over the parties, despite granting comity to the divorce they obtained in

Israel during the pendency of these proceedings. He argues that, once the court decided to give

effect to the Sharia Court’s decision, it should have dismissed the matter instead of addressing

issues of spousal support, asset distribution, and debt division. We do not agree that the court

erred by exercising its jurisdiction over the parties.

       {¶19} “Comity * * * refers to an Ohio court’s recogni[tion of] a foreign decree[] [as] a

matter of courtesy rather than of right.” State ex rel. Lee v. Trumbull County Probate Court, 83
Ohio St. 3d 369, 374 (1998).

       States are empowered, if they freely elect to do so, to recognize the validity of
       certain judicial decrees of foreign governments when they are found by the state
       of the forum to be valid under the law of the foreign state and when such
       recognition is harmonious with the public policy of the forum state. Thus, in the
       interest of comity, an Ohio court will recognize a foreign decree as a matter of
       courtesy.

(Internal citations omitted.) Mustafa v. Elfadli, 5th Dist. Delaware No. 12 CAF 08 0058, 2013-

Ohio-1644, ¶ 18. “‘This principle is frequently applied in divorce cases; a decree of divorce

granted in one country by a court having jurisdiction to do so will be given full force and effect

in another country by comity, not only as a decree determining status, but also with respect to an
                                                 9


award of alimony * * *.’” Kalia v. Kalia, 151 Ohio App. 3d 145, 2002-Ohio-7160, ¶ 37 (11th

Dist.), quoting Litvaitis v. Litvaitis, 162 Conn. 540, 544-545 (1972).

       {¶20} As noted, Husband filed for divorce in Israel before these proceedings began and,

during the course of these proceedings, the Sharia Court issued a decision, purporting to grant

the parties a divorce. The decision from the Sharia Court did not divide any of the parties’

property or personal belongings, but found that they were entitled to a divorce due to the

irreconcilable “discord and dispute” that had arisen between them. The decision also ordered

Husband to pay Wife her “deferred dowry which is registered in the marriage contract mainly

hundred thousand old Shakel indexed to the cost of living as from the date of conduct the

contract on July 1, 1981 until the complete performance.”          There is no dispute that Wife

ultimately accepted the payment of her dowry from Husband. Additionally, there is no dispute

that the dowry Husband was ordered to pay, when converted to dollars, amounted to $37,250.

       {¶21} Although the trial court looked to the Sharia Court’s establishment of the term of

the parties’ marriage, it also entered a judgment in favor of Wife, finding that she was entitled to

a divorce on the grounds of incompatibility. Additionally, it found Wife’s dowry award to be a

form of spousal support and afforded Husband a $37,250 credit toward spousal support based on

his payment of the dowry. The court determined, however, that the lump sum payment did not

prohibit a further award of spousal support. Consequently, it went on to apply the factors set

forth in R.C. 3105.18(C)(1) to determine whether an award of spousal support would be

reasonable and appropriate under the circumstances.
                                                 10


         {¶22} The court ultimately awarded Wife $2,750 per month in spousal support from the

date of the termination of the marriage with an offset1 for the $37,250 that Husband had already

paid.    It also divided the parties’ remaining assets and liabilities, including their vehicles,

Husband’s interest in an academic journal, Husband’s retirement accounts, the parties’ remaining

personal belongings, their outstanding loans, their medical bills, and their attorney fees. The

only potentially marital asset that the court did not divide was three parcels of real estate in

Israel. The court decided to relinquish jurisdiction over those properties to Israel because it was

concerned about the enforceability of its orders in Israel and, during trial, “the parties agreed that

they would invoke the jurisdiction of an Israeli civil family court to determine their rights and

interests in that real estate.”

         {¶23} Husband asserts that the trial court erred by exercising its jurisdiction over the

parties because, once it gave comity to the Sharia Court’s decision, it should have declined to

address any additional issues. The record reflects, however, that the trial court did not give “full

force and effect” to the Sharia Court’s decision. See Kalia, 2002-Ohio-7160, at ¶ 37, quoting

Litvaitis, 162 Conn. at 544-545. While the court spoke in terms of “comity,” it merely used the

Sharia Court’s decision as additional evidence that the parties had decided to terminate their

marriage and that Husband had already paid Wife a certain sum of money as a result of that

decision (i.e., her dowry). The court independently (1) granted Wife a divorce on the grounds of

incompatibility, (2) divided the parties’ assets and debts, and (3) fashioned a spousal support

order.    Thus, the court entered judgment independently of the Sharia Court’s decision.2


1
  The court created an offset by: (1) not assessing Husband any arrearages for spousal support
due between August 5, 2014, and April 5, 2015; and (2) reducing his payments after the latter
date by $500 per month for a period of 31 months.
2
  We note that, had the court actually given comity to the Sharia Court’s decision, its decision
would have been in error. At the final divorce hearing, both parties testified that the Sharia
                                                11


Moreover, as previously explained, it had jurisdiction over Wife’s complaint.         The parties

resided in Medina County for more than 12 years before Wife filed her complaint, and, as a

resident of the State of Ohio for more than six month’s duration, she was entitled to invoke the

jurisdiction of the court in Ohio. See R.C. 3105.03. Because the court properly exercised its

jurisdiction over the parties, Husband’s second assignment of error is overruled.

                                   ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED IN FAILING TO AWARD APPELLANT
       CREDIT FOR SPOUSAL SUPPORT PAID UNDER THE TEMPORARY
       ORDER OF THE COURT.

       {¶24} In his third assignment of error, Husband argues that the trial court erred when it

did not award him credit for the spousal support payments he made under the court’s temporary

orders. Upon review, we remand this matter to the trial court for further consideration.

       {¶25} “Generally, we review trial court’s determinations in domestic relations cases for

an abuse of discretion.” Manos v. Manos, 9th Dist. Summit No. 27335, 2015-Ohio-2932, ¶ 26.

An abuse of discretion implies that the trial court was unreasonable, arbitrary, or unconscionable

in its ruling. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).




Court is separate from the civil courts in Israel. Wife described the Sharia Court as offering a
religious divorce akin to an annulment rather than a civil divorce. Meanwhile, Husband testified
that, following an order from the Sharia Court, it would be necessary for him to obtain a
certificate from the Israel Ministry of Interior, which was a civil court. No such certificate was
ever entered into evidence. The record only contains a copy of the Sharia Court’s decision,
which is in Arabic, and a purported translation of that decision. It is entirely unclear from the
record what legal effect, if any, the Sharia Court decision has. Accordingly, absent additional
information, it would have been error for the trial court to give full force and effect to the
decision under the principles of comity. See Mustafa, 2013-Ohio-1644, at ¶ 18 (full faith and
credit may be given when foreign decree “found by the state of the forum to be valid under the
law of the foreign state and when such recognition is harmonious with the public policy of the
forum state”). Because the court entered judgment independently of the Sharia Court, however,
its error would have been harmless. See Civ.R. 61.
                                                 12


       {¶26} Wife moved for temporary spousal support on February 3, 2014, the same date

that she filed her complaint for divorce. Due to a number of setbacks and scheduling delays,

however, the magistrate did not issue a temporary support order until November 6, 2014. On

that date, the magistrate ordered Husband to pay Wife temporary support in the amount of

$3,500 per month plus processing, retroactive to February 3, 2014. The magistrate afforded

Husband a credit on his arrearages due to his having paid Wife’s dowry and the continuing

expenses for the marital residence. There was evidence that, between December 2014 and April

2015 (when the court issued its final judgment entry), Wife received at least three temporary

support payments from Husband.3

       {¶27} In issuing its final judgment entry, the trial court sua sponte reconsidered the

magistrate’s temporary support order. See Davis v. Davis, 9th Dist. Wayne No. 10CA0018,

2011-Ohio-2322, ¶ 9, quoting Kelm v. Kelm, 93 Ohio App. 3d 686, 689 (10th Dist.1984) (“‘[A]

temporary [spousal] support order[] is provisional in nature, subject to modification at any time,’

prior to final judgment.”). The court ultimately assigned Husband all of the marital debt that the

parties had incurred in the United States, so, “[i]n consideration of [that] decision,” it vacated the

magistrate’s temporary support order and the credit that the magistrate had afforded Husband.

The court determined that Wife was entitled to spousal support, effective from the date of its

final judgment entry. The court applied a $37,250 credit towards Husband’s permanent spousal

support obligation, representing the sum he paid on Wife’s dowry.

       {¶28} Although the court awarded Husband a spousal support credit for his payment of

Wife’s dowry, it does not appear that the court considered whether to award him a credit for the


3
 At the March 2, 2015 divorce hearing, Wife testified that she had not yet received her support
payment for March. Presumably, she later received an additional payment for March before the
court issued its final judgment entry in April.
                                                 13


temporary spousal support that he paid. The court vacated the magistrate’s temporary spousal

support order, but, at that point in time, Husband had already paid Wife over $10,500 in

temporary support. The court neglected to address those payments. In light of the fact that the

court vacated the temporary support order, we must conclude that it acted unreasonably in failing

to address the temporary support that Husband had already paid. See Blakemore, 5 Ohio St. 3d at

219. Consequently, we must remand this matter for the court to address the temporary support

Husband paid in light of its decision to vacate the order for temporary support. See generally

Syverson v. Syverson, 9th Dist. Lorain No. 09CA009527, 2009-Ohio-6701, ¶ 24. Husband’s

third assignment of error is sustained on that basis.

                                 ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED AND IT WAS AN ABUSE OF DISCRETION
       FOR THE COURT TO ORDER EACH PARTY TO PAY THEIR OWN
       MEDICAL BILLS.

       {¶29} In his fourth assignment of error, Husband argues that the trial court abused its

discretion when it ordered each of the parties to pay their own medical bills. Specifically, he

argues that it was inequitable for the court to order him to pay 87% of the parties’ medical debt

when that debt was incurred before the de facto termination date of the parties’ marriage. We

disagree.

       {¶30} A domestic relations court enjoys broad discretion in making “an equitable

distribution of the parties’ assets and liabilities.” Prohaska v. Prohaska, 9th Dist. Medina No.

2946-M, 2000 WL 530359, *8 (May 3, 2000). Consequently, we apply an abuse of discretion

standard of review when presented with a challenge to the court’s division of marital debt.

Polacheck v. Polacheck, 9th Dist. Summit Nos. 26551, 26552, 2013-Ohio-5788, ¶ 7. An abuse

of discretion implies that the trial court was unreasonable, arbitrary, or unconscionable in its
                                                 14


ruling. Blakemore, 5 Ohio St. 3d at 219. When applying the abuse of discretion standard, a

reviewing court may not simply substitute its own judgment for that of the trial court. Pons v.

Ohio Stat Med. Bd., 66 Ohio St. 3d 619, 621 (1993).

       {¶31} “[T]his Court * * * has typically held that marital debt is subject to allocation as

part of the property distribution and that debt allocation is guided by the same equitable factors

contained in R.C. 3105.171.” Polacheck at ¶ 18. Those factors are:

       (1) The duration of the marriage;

       (2) The assets and liabilities of the spouses;

       (3) The desirability of awarding the family home, or the right to reside in the
       family home for reasonable periods of time, to the spouse with custody of the
       children of the marriage;

       (4) The liquidity of the property to be distributed;

       (5) The economic desirability of retaining intact an asset or an interest in an asset;

       (6) The tax consequences of the property division upon the respective awards to
       be made to each spouse;

       (7) The costs of sale, if it is necessary that an asset be sold to effectuate an
       equitable distribution of property;

       (8) Any division or disbursement of property made in a separation agreement that
       was voluntarily entered into by the spouses;

       (9) Any retirement benefits of the spouses, excluding the social security benefits
       of a spouse except as may be relevant for purposes of dividing a public pension;

       (10) Any other factor that the court expressly finds to be relevant and equitable.

R.C. 3105.171(F)(1)-(10).

       {¶32} In making an equitable distribution of the parties’ assets and liabilities, the trial

court here determined that the parties had been married for over 32 years and their children were

either grown or deceased. The court determined that the parties had already sold their marital

residence and had evenly divided the $5,751.99 in proceeds from that sale. The court found that
                                                15


Husband was a tenured university professor with a base salary of $96,918 who had “enjoyed

significant international professional opportunities” during the course of the marriage while Wife

raised the parties’ children and never pursued employment outside the home. With regard to the

parties’ outstanding debts, the court found that: (1) they had $27,884.78 in outstanding marital

debt from the United States; (2) Husband had claimed $45,551 in outstanding debt from Israel

and Bulgaria; (3) Wife had claimed several additional debts representing loans from family

members; (4) Wife had $1,349 in outstanding medical bills; (5) Husband had $9,078 in

outstanding medical bills; and (6) both parties owed fees to their attorneys.

       {¶33} The trial court ultimately assigned the entire $27,884.78 debt that the parties had

incurred in the United States to Husband, but, “[i]n consideration of [that] decision,” vacated his

temporary spousal support obligation. The court refused to consider Husband’s $45,551 debt

from Israel and Bulgaria to be marital debt because there was evidence that he had incurred that

debt by borrowing money (1) to pay Wife’s dowry, (2) to obtain a car for himself in Israel, and

(3) to “set up what he hopes will be his new life [in Israel].” The court noted that Husband had

remarried shortly after obtaining his divorce in Israel and there was no evidence that the debt he

incurred there was marital. Consequently, it found Husband solely responsible for those debts.

The court likewise found Wife solely responsible for the additional debts she claimed to owe to

family members. Additionally, it found both parties responsible for their own attorney fees and

medical bills. With respect to Husband’s medical bills, there was evidence that he incurred them

when he had a major heart attack and ensuing complications in Israel, beginning in June 2014.

The court wrote: “As none of the [medical] expenses appear to have been incurred while the

parties were together and were, in fact, incurred in different countries on separate continents,

each party shall be responsible for his or her own unreimbursed medical expenses * * *.”
                                                 16


       {¶34} Husband submits that all of the parties’ medical bills were marital debt, so it was

inequitable for the court to order him to pay $9,078 in medical bills while Wife only had to pay

$1,349. He argues that it is irrelevant where the bills were incurred because the parties incurred

them before the de facto termination date of the marriage. He argues that the court abused its

discretion by not treating the medical bills as a single debt to be evenly split between the parties;

particularly when the court had allocated “significant other debt” to him.

       {¶35} Upon review, Husband has not shown that the trial court abused its discretion by

ordering both parties to pay their own medical bills. The evidence was that the parties had a

long-term marriage, Husband had a yearly salary of almost $100,000, and Wife had no

employment history or prospects.       See R.C. 3105.171(F)(1)-(2).       The court, in its sound

discretion, could have determined that Husband was far more capable of satisfying the debts at

issue. Notably, the parties did not have a significant amount of assets remaining such that Wife

could rely upon them to offset any outstanding debts. See R.C. 3105.171(F)(2), (4). Even so, the

court did not require Husband to pay all of the parties’ debts. It ordered Wife to pay her own

medical bills, her own attorney fees, and the additional amounts that she claimed were loans

from family members. The fact that the trial court referred to the parties having incurred their

medical bills in separate countries is insufficient to demonstrate that it failed to equitably divide

their debt in accordance with the factors set forth in R.C. 3105.171. Under the circumstances,

Husband has not shown that the court’s decision to order each party to pay their own medical

bills was unreasonable, arbitrary, or unconscionable. See Blakemore, 5 Ohio St. 3d at 219.

Consequently, his fourth assignment of error is overruled.

                                 ASSIGNMENT OF ERROR V
                                                   17


         THE TRIAL COURT ERRED IN GRANTING FINAL SPOUSAL SUPPORT
         OF $2,750.00 PER MONTH IN LIGHT OF THE SIGNIFICANT DISPARITY
         IN THE DEBTS AND EXPENSES OF THE PARTIES.

         {¶36} In his fifth assignment of error, Husband argues that the trial court abused its

discretion when it awarded Wife spousal support in the amount of $2,750 per month. We do not

agree.

         {¶37} “In divorce * * * proceedings, * * * the court of common pleas may award

reasonable spousal support to either party.” R.C. 3105.18(B). Absent a challenge to a particular

factual finding of the trial court, this Court “‘reviews a spousal support award under an abuse of

discretion standard.’” Sayoc v. Sayoc, 9th Dist. Summit No. 27624, 2016-Ohio-1199, ¶ 6,

quoting Hirt v. Hirt, 9th Dist. Medina No. 03CA0110-M, 2004-Ohio-4318, ¶ 8. An abuse of

discretion implies that a trial court was unreasonable, arbitrary or unconscionable in its

judgment. Blakemore at 219. When applying the abuse of discretion standard, a reviewing court

may not simply substitute its own judgment for that of the trial court. Pons, 66 Ohio St. 3d at

621.

         {¶38} “‘In determining whether spousal support is appropriate and reasonable,’ the court

shall consider the factors listed in [R.C.] 3105.18(C)(1)[(a)-(n)].” Organ v. Organ, 9th Dist.

Summit No. 26904, 2014-Ohio-3474, ¶ 6, quoting R.C. 3105.18(C)(1). Those factors are as

follows:

         (a) The income of the parties, from all sources * * *;

         (b) The relative earning abilities of the parties;

         (c) The ages and the physical, mental, and emotional conditions of the parties;

         (d) The retirement benefits of the parties;

         (e) The duration of the marriage;
                                                 18


       (f) The extent to which it would be inappropriate for a party, because that party
       will be custodian of a minor child of the marriage, to seek employment outside
       the home;

       (g) The standard of living of the parties established during the marriage;

       (h) The relative extent of education of the parties;

       (i) The relative assets and liabilities of the parties, including but not limited to any
       court-ordered payments by the parties;

       (j) The contribution of each party to the education, training, or earning ability of
       the other party * * *;

       (k) The time and expense necessary for the spouse who is seeking spousal support
       to acquire education, training, or job experience so that the spouse will be
       qualified to obtain appropriate employment, provided the education, training, or
       job experience, and employment is, in fact, sought;

       (l) The tax consequences, for each party, of an award of spousal support;

       (m) The lost income production capacity of either party that resulted from that
       party’s marital responsibilities;

       (n) Any other factor that the court expressly finds to be relevant and equitable.

R.C. 3105.18(C)(1)(a)-(n). “Need is not a basis for an award of spousal support; rather, the court

must consider the factors set forth in R.C. 3105.18(C)(1) and determine within its sound

discretion whether spousal support is appropriate.” Sigman v. Sigman, 9th Dist. Wayne No.

11CA0012, 2012-Ohio-5433, ¶ 12.

       {¶39} Husband argues that the court abused its discretion in its spousal support

determination because it did not fully consider the parties’ “relative assets and liabilities” under

R.C. 3105.18(C)(1)(i). He notes that the court allocated the vast majority of the parties’ debt to

him and failed to take into account the fact that he also would have a car and housing payment

while Wife would not.        Husband avers that the court limited its analysis under R.C.

3105.18(C)(1)(i) to a discussion of the parties’ assets, rather than their liabilities. Given the
                                                19


disparity in the allocation of the parties’ debt, Husband argues, it was unreasonable for the court

to order spousal support in the amount of $2,750 per month.

       {¶40} Husband is correct that, in discussing R.C. 3105.18(C)(1)(i), the trial court only

referred to the parties’ assets and not to their liabilities. The record reflects, however, that the

court specifically considered the parties’ “sizeable debts” when discussing their standard of

living. See R.C. 3105.18(C)(1)(g). Husband has not shown that, simply because the court did

not discuss the parties’ liabilities specifically within the context of R.C. 3105.18(C)(1)(i), it

failed to consider those liabilities when deciding whether spousal support would be appropriate

and reasonable under these circumstances. See Organ, 2014-Ohio-3474, at ¶ 6, quoting R.C.

3105.18(C)(1).

       {¶41} In determining whether to award spousal support, the trial court conducted an

exhaustive analysis of the factors set forth in R.C. 3105.18(C)(1). It found that the parties had a

long-term marriage, both had recently experienced health issues, and Husband was 62 years of

age while Wife was 53 years of age. See R.C. 3105.18(C)(1)(c), (e). The court found that

Husband had a Ph.D. and was a tenured university professor with a base salary of $96,918 while

Wife had only recently obtained an undergraduate degree in art and had never worked outside

the home. See R.C. 3105.18(C)(1)(a), (h). The court noted that Wife had maintained the

household and raised the parties’ children while Husband accepted teaching positions in multiple

countries throughout the course of the marriage. See R.C. 3105.18(C)(1)(j), (m). It found that,

until recently, Wife never had the opportunity to pursue an education or her own career, due to

her marital responsibilities. See R.C. 3105.18(C)(1)(m). The court evenly split Husband’s

significant retirement assets such that Wife would receive one half of the marital portion of those

benefits when Husband retired. See R.C. 3105.18(C)(1)(d). The court noted that the parties had
                                               20


already split the proceeds from their marital home and that, while they owned real property in

Israel, they had a sizeable amount of debt. See R.C. 3105.18(C)(1)(i). The court considered, as

an additional factor, the fact that Husband had already paid Wife $37,250 in conjunction with the

divorce the parties purportedly obtained in Israel. See R.C. 3105.18(C)(1)(n). In fashioning its

spousal support order, the court specifically afforded Husband a credit for the $37,250 that he

had already paid.

       {¶42} In light of the foregoing findings, Husband has not shown that the court’s spousal

support determination was unreasonable, arbitrary, or unconscionable. See Blakemore, 5 Ohio

St.3d at 219. Although Wife did not have a car payment at the time of the divorce hearing, the

car that the court awarded her was over 12 years old, had been involved in an accident, and,

according to Wife, had a value of $750. Moreover, while Wife did not have a house payment at

the time of the divorce hearing, she lived with her youngest son and testified that she had used

her entire dowry to contribute to their purchase of a foreclosed home that still needed many

repairs before it was habitable. Thus, even if Wife did not have a car or house payment at the

time of the divorce, one could reasonably conclude that she would incur expenses related to

those items in the near future.

       {¶43} The record reflects that the parties were married for over 32 years. During that

time, Wife sacrificed an education and career to support Husband in his educational and

professional pursuits. Given their ages, career paths, and the disparities in their incomes and

earning abilities, the trial court reasonably could have determined that Wife was entitled to

spousal support, despite having allocated a larger portion of the debt to Husband. Husband’s

argument that the court abused its discretion in awarding Wife spousal support in the amount of

$2,750 per month lacks merit. His fifth assignment of error is overruled.
                                                21


                                                III.

       {¶44} Husband’s third assignment of error is sustained. His remaining assignments of

error are overruled. The judgment of the Medina County Court of Common Pleas, Domestic

Relations Division, is affirmed in part, reversed in part, and the cause is remanded for further

proceedings.

                                                                        Judgment affirmed in part,
                                                                                 reversed in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                          22


HENSAL, J.
SCHAFER, J.
CONCUR.

APPEARANCES:

JAMES R. RANFTL, Attorney at Law, for Appellant.

JAMILA FALAH, pro se, Appellee.